DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US PG Pub 2017/0364007) in view of Fujita (US PG Pub 2015/0063890).
For claim 31:  Kosaka teaches a device (see Figs. 5 and 6) comprising a first presentation reel 72 that in operation of the device is contacts a first side of a ticket (see Figs. 1 and 3, roller 72 contacting the lower side of a printed sheet material); a second presentation reel 71 that is disposed axially parallel to the first presentation reel 72 (see Fig. 2, both rollers 71, 72 extending parallel to each other in their axial extension), wherein in operation of the device the second presentation reel 71 contacts a second side of the ticket directly opposite to where the first presentation reel contacts the first side of the ticket (see Figs. 1 and 3, the roller 71 contacting the top side of the printed sheet material); and a housing component 73 in which the first presentation reel 72 is secured and that has a supporting notch that supports the second presentation reel 71 (see Figs. 3 and 5, the reel 71 passing through a portion of the frame 73 to be supported thereby), wherein the first housing 73 component is pivotable about 101 (see Figs. 5 and 6).  Kosaka does not teach that the supporting notch has a first guide edge surface that faces away from the rotating axis, a second guide edge surface, and a trough that extends from a first crossover edge of the first guide edge surface to a second crossover edge of the second guide edge surface, wherein the first guide edge surface coincides with an outer surface of an imaginary cylinder that intersects the first crossover edge and whose rotational axis coincides with the rotating axis, and wherein the second guide edge surface, beginning at the second crossover edge, curves towards the first guide edge surface.  However, Fujita teaches the supporting element for a sheet conveying roller to have a first guide surface, a second guide edge surface, a trough that extends from a first crossover edge of the first guide edge surface to a second crossover edge surface of the second guide edge surface (see Figs. 8a, 8b, the entire recited construction only requires a V shape, counting the crossover surface as the base of the V with the edges being the sides of the V and the crossover edges where the base and the edges contact) wherein the second guide edge surface beginning at the second crossover edge curves away from the first edge guide surface (see Fig. 8A, by extending outwardly in the opposite direction from the first edge guide).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the edge of the housing to support the roller with a V-shaped seat as taught by Kosaka for the purpose of holding the roller and substrate contacted while allowing some positional fluctuations.  The provision of the edge guide surface at the outer surface of an imaginary cylinder that intersects the first crossover edge with a rotational axis coincidental to the rotation axis is met in the combination since a cylinder having an edge matching the edge guide 
For claim 33:  The combination of Kosaka et al. and Fujita teaches the device of claim 31 and Kosaka et al. teaches that a printer 5 prints the ticket (see Fig. 1).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US PG Pub 2017/0364007) and Fujita (US PG Pub 2015/0063890) as applied to claim 31 above, and further in view of Supron et al. (US PG Pub 2011/0140338).
For claim 32:  The combination of Kosaka et al. and Fujita teaches all of the limitations of claim 32 except that it is silent as to a drive unit that drives the first presentation reel.  However, Supron et al. teaches providing a discharging roller 40 with a drive unit (see paragraph 31).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kosaka et al. and Fujita to provide the discharging roller with a drive unit as taught by Supron et al. for the purpose of enabling it to controllably move media to a discharge location.
Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record or any obvious combination thereof teaches the device of claim 16 in particular the providing of ticket holder spaced apart from the first presentation reel and the housing having a first guide edge surface perpendicular to a first plate that passes through the first crossover edge and the rotating axis of the housing.  The closest prior art of record is provided above as applied to claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H BANH/Primary Examiner, Art Unit 2853